DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-7, 9, 10, 12, 13, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-4 (labeled pages 8-11) in the Applicant Arguments/Remarks Made in an Amendment filed 4/25/22, the interview summary for the interview held on 4/13/22, and the claim language below.
	Claim 1 recites a charging device comprising: a control unit; at least two charging protocol chips electrically connected to the control unit; and at least two interfaces respectively connected to the at least two charging protocol chips, wherein each of the at least two charging protocol chips is configured to detect a power requirement of a respective one of a plurality of devices; wherein each of the plurality of devices is electrically connected to a respective one of the at least two interfaces; and wherein the control unit is configured to: allocate a charging power for each of the plurality of devices based on a power requirement of each of the plurality of devices, a total available supplying power of the charging device, and a power allocation rule, the power allocation rule being charging a low-power requirement device by full power first, control each of the at least two charging protocol chips to charge the respective one of the plurality of devices, and control one of the at least two charging protocol chips to charge a low-power requirement device of the plurality of devices by full power first.
	Claim 7 recites a charging method comprising: controlling, by a control unit, each of at least two charging protocol chips to detect a power requirement of a respective one of a plurality of devices, wherein each of the plurality of devices is electrically connected to a respective one of at least two interfaces, and wherein the at least two interfaces are respectively connected to the at least two charging protocol chips; allocating, by the control unit, a charging power requirement for each of the plurality of devices based on a power requirement of each of the plurality of devices, a total available supplying power, and a power allocation rule, the power allocation rule being charging a low-power requirement device by full power first; controlling, by the control unit, each of the at least two charging protocol chips to charge the respective one of the plurality of devices; and controlling, by the control unit, one of the at least two charging protocol chips to charge a low-power requirement device of the plurality of devices by full power first.
Claim 17 recites a charging system comprising: a microcontroller; at least two charging protocol chips electrically connected to the microcontroller; and at least two interfaces respectively connected to the at least two charging protocol chips, wherein each of the at least two charging protocol chips is configured to detect a power requirement of a respective one of a plurality of devices; and wherein each of the plurality of devices is electrically connected to a respective one of the at least two interfaces; and wherein the microcontroller is configured to: allocate a charging power for each of the plurality of devices based on a power requirement of each of the plurality of devices, a total available supplying power of a charging device, and a power allocation rule, the power allocation rule being charging a low-power requirement device by full power first, control each of the at least two charging protocol chips to charge the respective one of the plurality of devices, and control one of the at least two charging protocol chips to charge a low-power requirement device of the plurality of devices by full power first.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Novak (US 2010/0181961) and Wright (US 7,373,222).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859             

/EDWARD TSO/Primary Examiner, Art Unit 2859